Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 1 of 6




                     EXHIBIT 1
          Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 2 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION   :
d/b/a MITREND,
                                 :
                Plaintiff,                            Civil Action
       v.                        :                    No. 19-12053-IT

EMC CORPORATION, DELL                           :
TECHNOLOGIES INC., and DELL INC.,
                                                :
                      Defendants.
                                 :
---------------------------------x
-
                   [PROPOSED] STIPULATED ORDER
        REGARDING THE USE OF TECHNOLOGY ASSISTED REVIEW

               This [Proposed] Stipulated Order Regarding The Use Of Technology Assisted

Review (“TAR”) is entered into by Plaintiff Timmins Software Corporation, and Defendants

EMC Corporation, Dell Technologies, and Dell Inc. (collectively the “Parties”) pursuant to the

Order Governing E-Discovery Procedures (Docket No. 47) and, subject to entry by the Court,

shall govern the Parties’ TAR review of documents. To the extent that a Party identifies issues

that it contends will make compliance with any of the provisions of this proposed Stipulated

Order impossible or overly burdensome, the Parties shall meet and confer regarding an

appropriate and reasonable alternative and submit it to the Court for approval.

1.     General Description of TAR Process


       (a)     The Parties will utilize a model, such as Brainspace’s CMML categorization

               module or Relativity Active Learning (RAL), to conduct a continuous active

               learning (also known as “TAR 2.0”) review. The Parties will utilize
  Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 3 of 6




      commercially reasonable practices to perform the review workflow to find

      responsive documents.

(b)   The Parties have previously negotiated and reached agreement on search terms

      and custodians to limit the review scope to include those documents plus family

      members of those documents.

(c)   The Parties will review a random statistical (95% +/- 5) sample (an “Initial

      Richness Sample”) to initially estimate the richness of the TAR review set

      (documents remaining after exclusions). At the end of this step, the Parties will

      disclose the results of their Initial Richness Sample including the total number of

      documents sampled, and the number of documents coded relevant and not

      relevant. If the Initial Richness Sample is less than 15% responsive for a Party,

      the Parties will discuss adaptations for a low richness review.

(d)   Following completion of the Richness Sample, the Parties shall create a seed set

      of conceptually diverse samples using either the Brainspace Influential Sample

      creation or Relativity Assisted Review stratified sampling function. The Parties

      may additionally create a training round or pre-coded seed set by using the

      responsive and issue coding that each Party has created during its prior review for

      the completed production of documents to the other Parties, or by reviewing a

      sample taken from previously unreviewed data.

(e)   The Parties will monitor round precision (“Round Precision”) throughout the

      review. For purposes of this review, Round Precision means responsiveness of

      high score or predicted responsive documents reviewed each round, not including

      family members or random documents automatically added by RAL.



                                        2
           Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 4 of 6




     (f)      When Round Precision has dropped and holds consistently at a sufficiently low

              percentage, the TAR review may be presumed finished. For purposes of this

              paragraph, the Round Precision percentage may be deemed sufficiently low to

              presume the review is finished when, over the course of review of the last 1,200

              documents, responsiveness (i) is lower than 5%, (ii) is lower than the TAR review

              set Initial Richness Sample, and (iii) changes by less than 1%.

2.   Documents Excluded from TAR


     (a)      Documents deemed not suitable for TAR review due to filesize, filetype,

              document extension, or a processing exception reason (corrupt files or password

              protected) will be excluded from TAR review.

     (b)      Documents identified as conceptually not suited to TAR may be excluded.

     (c)      Reasons for exclusions with numbers of excluded documents will be catalogued

              and shared with the other Parties.

     (d)      The Parties will conduct appropriate searches and/or reviews of excluded files.

     (e)      Exclusions may be adjusted as needed throughout the review and shall be

              disclosed, including counts for documents excluded by each filetype.

3.   Quality Control


     (a)      The Parties’ counsel and vendors will monitor the TAR workflow for recall,

              stability and consistency. A Party using Brainspace CMML will periodically

              perform Diverse Active sampling to ensure the health of the model. A Party using

              RAL will periodically review samples automatically taken by RAL from the

              unreviewed document population to ensure the health of the model. In addition,

              reviewed documents will be subject to a quality assurance process.

                                               3
  Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 5 of 6




(b)   When a Party’s review is presumed finished, the Party will sample to a statistical

      confidence level of 95% +/- 2.5 documents within the remaining unreviewed TAR

      set (which is presumed not responsive). A Party using RAL shall not use the

      RAL Elusion Test to create or score this sample. Family members of responsive

      documents might exist within this unreviewed set because the Parties may choose

      not to review all responsive document family members and only review those

      family members that are high-scored themselves or contain search term hits.

      Using this sample, the Party will calculate the Elusion Rate.

(c)   Following completion of the elusion sampling, each Party will provide to the

      other:

      (i)      Number of documents reviewed;

      (ii)     Elusion Rate; and

      (iii)    Recall

(d)   The Parties will meet and confer to discuss their results, and determine whether

      additional search or review may be appropriate and proportional.




                                       4
         Case 1:19-cv-12053-IT Document 58-1 Filed 09/15/20 Page 6 of 6




Dated: September 15, 2020              Respectfully submitted,
       Boston, Massachusetts

/s/ Benjamin M. Stern                  /s/ Christopher G. Clark
Benjamin M. Stern (BBO #646778)        Kurt Wm. Hemr (BBO #638742)
Robert Hover (BBO #685975)             Christopher G. Clark (BBO #663455)
VERRILL DANA LLP                       SKADDEN, ARPS, SLATE,
One Federal Street                         MEAGHER & FLOM LLP
Boston, Massachusetts 02108            500 Boylston Street
(617) 309-2600                         Boston, Massachusetts 02116
bstern@verrill-law.com                 (617) 573-4800
rhover@verrill-law.com                 kurt.hemr@skadden.com
                                       christopher.clark@skadden.com
Sara Hirshon (BBO #662202)
VERRILL DANA LLP                       P. Anthony Sammi (admitted pro hac vice)
One Portland Square                    Douglas R. Nemec (admitted pro hac vice)
Union Street                           SKADDEN, ARPS, SLATE,
Portland, Maine 04112                     MEAGHER & FLOM LLP
(207) 774-4000                         One Manhattan West
shirshon@verrill-law.com               New York, New York 10001
                                       (212) 735-3000
Counsel for Plaintiff                  anthony.sammi@skadden.com
Timmins Software Corporation d/b/a     douglas.nemec@skadden.com
Mitrend
                                       Counsel for Defendants
                                       EMC Corporation, Dell Technologies Inc.,
                                       and Dell Inc.




SO ORDERED:




Dated: _____________, 2020                 ______________________________
                                           Indira Talwani
                                           United States District Judge




                                       5
